IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50826
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARMANDO GRANADOS-VELASQUEZ,
also known as Mando,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-01-CR-1487-5-EP
                       --------------------
                         February 28, 2003

Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Armando Granados-Velasquez on

appeal has moved for leave to withdraw as counsel and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Granados has not filed a response to counsel's motion and brief.

Our independent review of the record discloses no non-frivolous

issue for appeal.   Accordingly, counsel's motion for leave to

withdraw is GRANTED, counsel is excused from further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-50826
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.